Opinion by
Watts, Commissioner.
Appellee brought this suit against- appellant in justice’s court, May 22, 1878, to recover the possession of the land therein described. The appellant excepted to the sufficiency of the complaint, among other causes of exception was, that the complaint did not show that the land described' therein was situated in the precinct vhere the suit vas brought. And that the relation of landlord and tenant, between appellee and appellant is not sufficiently shown in said complaint-. The exceptions were sustained by the justice of the peace, and the complaint dismissed.
Appellee then applied to the county judge fora writ of certiorari, on the ground that the justice of the peace erred in sustaining the exceptions to the complaint. The writ was granted and the cause removed to the county court. Appellant moved to dismiss the certiorari for the want of equities in the petition. The motion was overruled and the case was tried September 23,1878, and resulted in a verdict and j udgment for appellee, and the appellant brings the case before the Oourt of Appeals, and assigns numerous errors.
Opinion r The statute in force when this suit was brought and the case tried, provides, “Every suit in the court'of a justice of the peace, shall be commenced in the precinct in which the defendant, or one or more of several defendants resides, except that suits for the possession of real property must be commenced in the precinct where the property or a part thereof is situated.”
In the case of Cooper vs. Marchbanks, 22 Tex., the court held that to entitle the party to recover uuder the statute, that he must state clearly in his complaint the essential facts of his case. We are of the opinion that the complainant should have stated, that the land or a part- thereof, was situ*45ated in the precinct where the suit was brought, and that the exception thereto was properly sustained. See Williams vs. Ball, 52 Tex., 603.
The complaint does not clearly state the facts that constitute appellant the tenant of appellee, with respect to lot Ho. 143 ; at most it is a matter of inferei ee an 1 conclusion.
On the authority of Cooper vs. Marchbanks supra, we are satisfied that in this regard the complaint did "not clearly state such facts as would authorize a recovery by appellee. The motion to dismiss the certiorari ought to have been granted. In our opinion the judgment ought to be reversed and the cause dismissed at the cost of appellee.